UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

MATTHEW KEITH,

                              Plaintiff,

v.                                                           CASE # 18-cv-1137

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________

APPEARANCES:                                                 OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                          KENNETH R. HILLER, ESQ.
 Counsel for Plaintiff                                       JEANNE ELIZABETH
600 North Bailey Ave                                                   MURRAY, ESQ.
Suite 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                                  AVNI DINESH GANDHI, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II                     SIXTINA FERNANDEZ, ESQ.
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

J. Gregory Wehrman, U.S. Magistrate Judge,

                         MEMORANDUM-DECISION and ORDER

       The parties consented in accordance with a standing order to proceed before the

undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. § 405(g). The matter

is presently before the court on the parties’ cross-motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. Upon review of the administrative record

and consideration of the parties’ filings, the Plaintiff’s motion for judgment on the administrative

record is DENIED, the Defendant’s motion for judgment on the administrative record is

GRANTED, and the decision of the Commissioner is AFFIRMED.
I.      RELEVANT BACKGROUND

        A.     Factual Background

        Plaintiff was born on October 23, 1996, and graduated high school (Tr. 28, 66, 83).

Generally, Plaintiff’s alleged disability consists of obsessive compulsive disorder (OCD),

depression, status-post left hip surgeries, high blood pressure, and obesity. (Tr. 225). His alleged

disability onset date is June 3, 2013. (Tr. 81-83). He has no past relevant work but worked as a

kitchen helper since December 2016 under the level of substantial gainful activity (SGA). (Tr. 27-

28).

        B.     Procedural History

        On November 11, 2014, Plaintiff applied for a period of Childhood Disability Benefits

(“CDB”) under Title II, and Supplemental Security Income (“SSI”) under Title XVI, of the Social

Security Act. (Tr. 81-83). Plaintiff’s application was initially denied, after which he timely

requested a hearing before an Administrative Law Judge (“the ALJ”). On July 12, 2017, Plaintiff

appeared before the ALJ, Michael Carr. (Tr. 34). On November 28, 2017, ALJ Carr issued a written

decision finding Plaintiff not disabled under the Social Security Act. (Tr. 12-29). On August 20,

2018, the Appeals Council (“AC”) denied Plaintiff’s request for review, rendering the ALJ’s

decision the final decision of the Commissioner. (Tr. 1-6). Thereafter, Plaintiff timely sought

judicial review in this Court.

        C.     The ALJ’s Decision

        Generally, in his decision, the ALJ made the following findings of fact and conclusions of

law:

     1. Born on October 23, 1996, the claimant had not attained age 22 as of June 3, 2013, the
        alleged onset date (20 CFR 404.102, 416.120(c)(4) and 404.350(a)(5)).




                                                     2
2. The claimant has not engaged in substantial gainful activity since June 3, 2013, the alleged
   onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).


3. The claimant has the following severe impairments: obesity, chronic left hip disorder,
   status post-surgery, hypertension, obsessive compulsive disorder, agoraphobia,
   unspecified depressive disorder, scoliosis, and sleep disorder (20 CFR 404.1520(c) and
   416.920(c)).

4. The claimant does not have an impairment or combination of impairments that meets or
   medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
   P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
   416.926).

5. After careful consideration of the entire record, the undersigned finds that the claimant has
   the residual functional capacity to perform light work as defined in 20 CFR 404.1567(b)
   and 416.967(b) except the claimant can occasionally climb ramps/stairs, balance, stoop,
   kneel, crouch, and crawl. The claimant cannot climb ladders, ropes, and scaffolds. The
   claimant cannot work at unprotected heights. The claimant is limited to performing simple,
   routine tasks; can only make simple work-related decisions, and cannot have in-person
   contact with the general public.

6. The claimant is unable to perform any past relevant work (20 CFR 404.1565 and 416.965).

7. The claimant was born on October 23, 1996 and was 16 years old, which is defined as a
   younger individual age 18-49, on the alleged disability onset date (20 CFR 404.1563 and
   416.963).

8. The claimant has at least a high school education and is able to communicate in English
   (20 CFR 404.1564 and 416.964).

9. Transferability of job skills is not an issue because the claimant does not have past relevant
   work (20 CFR 404.1568 and 416.968).

10. Considering the claimant's age, education, work experience, and residual functional
    capacity, there are jobs that exist in significant numbers in the national economy that the
    claimant can perform (20 CFR 404.1569, 404.1569(a), 416.969, and 416.969(a)).

11. Considering the claimant's age, education, work experience, and residual functional
    capacity, there are jobs that exist in significant numbers in the national economy that the
    claimant can perform (20 CPR 404.1569 and 404.1569(a)).

12. The claimant has not been under a disability, as defined in the Social Security Act, from
    June 3, 2013, through the date of this decision (20 CFR 404.350(a)(5), 404.1520(g) and
    416.920(g)).



                                                 3
(Tr. 15-32).

II.    THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

       A.      Plaintiff’s Arguments

       Plaintiff makes essentially two separate arguments in support of his motion for judgment

on the pleadings. First, Plaintiff argues the ALJ’s RFC is not supported by substantial evidence

because he rejected all the medical opinion evidence of record. (Dkt. No. 12 at 1 [Pl.’s Mem. of

Law]). Second, Plaintiff argues the ALJ failed to complete the record by obtaining mental health

treatment records. (Dkt. No. 12 at 1).

       B.      Defendant’s Arguments

       In response, Defendant makes two arguments. First, Defendant argues that the ALJ’s RFC

finding was supported by substantial evidence. (Dkt. No. 14 at 12 [Def.’s Mem. of Law]). Second,

the ALJ was not required to further develop the record. (Dkt. No. 14 at 15).

III.   RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will only be

reversed if the correct legal standards were not applied, or it was not supported by substantial

evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates an unacceptable risk that a claimant

will be deprived of the right to have her disability determination made according to the correct




                                                    4
legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and has

been defined as “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial evidence,

a reviewing court considers the whole record, examining evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from its weight.”

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan,

805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s

determination considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. See 20 C.F.R. § 416.920. The Supreme

Court has recognized the validity of this sequential evaluation process. See Bowen v. Yuckert, 482

U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:


                                                      5
         (1) whether the claimant is currently engaged in substantial gainful activity; (2)
         whether the claimant has a severe impairment or combination of impairments; (3)
         whether the impairment meets or equals the severity of the specified impairments
         in the Listing of Impairments; (4) based on a ‘residual functional capacity’
         assessment, whether the claimant can perform any of his or her past relevant work
         despite the impairment; and (5) whether there are significant numbers of jobs in the
         national economy that the claimant can perform given the claimant's residual
         functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).


IV.      ANALYSIS

      A. Opinion Evidence

         Plaintiff argues the ALJ relied on his own law interpretation of bare medical findings in

assessing the RFC because he had rejected all the medical opinions. (Dkt. No. 12 at 16). An ALJ’s

RFC determination may be supported by substantial evidence even where the ALJ rejected a

specific medical opinion. The Second Circuit has held that where, “the record contains sufficient

evidence from which an ALJ can assess the [claimant's] residual functional capacity,” Tankisi v.

Comm'r of Soc. Sec., 521 F. App’x. 29, 34 (2d Cir. 2013), a medical source statement or formal

medical opinion is not necessarily required, see id.; cf Pellam v. Astrue, 508 F. App’x. 87, 90 (2d

Cir. 2013) (upholding ALJ's RFC determination where he “rejected” physician's opinion but relied

on physician's findings and treatment notes). Monroe v. Comm'r of Soc. Sec., 676 F. App'x 5, 8

(2d Cir. 2017).

         However, this case contained several medical opinions, all of which the ALJ addressed in

his decision. Contrary to the Plaintiff’s broad statements, the ALJ did not “reject” all the opinion

evidence, but rather found some to not be restrictive or specific enough and therefore were only

afforded limited weight. (Tr. 26-27). On February 12, 2015, consultative examiner Dr. Miller

opined the Plaintiff had mild to moderate limitations of repetitive squatting and kneeling. (Tr. 355).



                                                      6
The ALJ stated the limitations were “somewhat vague and undefined” and stated the medical

evidence of record supported greater limitations of occasionally climb ramps/stairs, balance, stoop,

kneel, crouch and crawl. (Tr. 30). In his analysis of the medical records the ALJ had also

specifically noted earlier in the decision how medical records supported postural limitations,

specifically the chronic left hip disorder and obesity. (Tr. 27-28). Similarly, the ALJ found the

psychiatric consultative examiner’s opinion was not restrictive enough. (Tr. 27). Dr. Ippolito

opined the Plaintiff was able to follow and understand simple directions and instructions, perform

simple and complex tasks independently, maintain attention and concentration, maintain a regular

schedule, learn new tasks, and make appropriate decisions with no evidence of limitation. (Tr.

361). Dr. Ippolito also stated the Plaintiff could relate adequately with others and appropriately

deal with stress with moderate limitations (Tr. 361). In his decision, the ALJ limited the claimant

to no in-person contact with the general public because of his OCD, agoraphobia, and testimony

about his difficulty being out in public and exposure to germs. (Tr. 27).

       It is well established that an ALJ does not have to strictly adhere to the entirety of one

medical source’s opinion. See Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013) (“Although the

ALJ's conclusion may not perfectly correspond with any of the opinions of medical sources cited

in his decision, he was entitled to weigh all of the evidence available to make an RFC finding that

was consistent with the record as a whole.”), see also Zongos v. Colvin, No. 12-CV-1007, 2014

WL 788791, at *9 (N.D.N.Y. Feb. 25, 2014) (finding that it was within the ALJ’s discretion to

afford weight to a portion of a treating physician’s opinion but not to another portion). With each

opinion, the ALJ noted which portions of the opinion he relied on, which he rejected, and the

reasons for his treatment of these limitations. (Tr. 29-30). Consequently, the mere fact that the ALJ

found some portions of these opinions to be consistent with the evidence as a whole while others



                                                     7
were not is not a legal error, but rather a proper execution of the ALJ's duty to weigh all evidence

and resolve conflicts. See 20 C.F.R. § 404.1527(d)(2) (“Although we consider opinions from

medical sources on issues such as …your residual functional capacity…the final responsibility for

deciding these issues is reserved to the Commissioner.”).

       Plaintiff does not support his arguments with evidence that he would be unable to perform

the RFC assessed by the ALJ or that there were additional functional limitations warranted. As

discussed above, the medical opinions were not even as limiting as found by the ALJ from his

analysis of the substantial evidence. Indeed, the substantial evidence standard is so deferential that

there could be “two contrary rulings on the same record [and both] may be affirmed as supported

by substantial evidence.” Cage, 692 F.3d at 127 (citing Consolo v. Fed. Maritime Comm’n, 383

U.S. 607, 620 (1966)). “[O]nce an ALJ finds facts, [the Court] can reject those facts only if a

reasonable factfinder would have to conclude otherwise.” Brault, 683 F.3d at 448 (emphasis in

original; internal quotation omitted). Plaintiff’s arguments that there was an evidentiary gap from

the opinion evidence and an interpretation of bare medical findings is really just a disagreement

with how the ALJ evaluated the evidence. See Dkt. No. 12. When substantial evidence of record

supports the ALJ’s determination of the facts, the Court must defer to the ALJ’s decision. See

Vilardi v. Astrue, 447 Fed. App’x 271, 272 (2d Cir. Jan. 10, 2012) (summary order); Rouse v.

Colvin, No. 14-CV-817S, 2015 WL 7431403, at *6 (W.D.N.Y. Nov. 23, 2015) (unpublished). In

this case, the ALJ meticulously weighed the medical evidence, including treatment notes, objective

findings, medical opinions, and Plaintiff's testimony to reach an RFC determination that reflected

his analysis of the credible evidence of record. (Tr. 15-32).


   B. Duty to Develop




                                                      8
       Plaintiff also argues the ALJ erred by not obtaining updated medical opinions or mental

health treatment records from providers at Family Psychiatry. (Dkt. No. 12 at 23). An ALJ has a

duty to develop the record, whether or not the claimant is represented. Perez v. Chater, 77 F.3d

41, 47 (2d Cir.1996). However, reviewing courts hold that ALJs are not required to seek additional

information absent “obvious gaps” that preclude an informed decision. Rosa v. Callahan, 168 F.3d

72, 79 n. 5 (2d Cir. 1999); see also Hart v. Comm’r of Soc. Sec., 5:07-CV-1270, 2010 WL 2817479,

at *5 (N.D.N.Y. July 10, 2012).

       At the hearing, there was discussion about previous requests for medical records and the

ALJ stated he would hold the record open for Plaintiff’s attorney to obtain and submit the records.

(Tr. 38). Plaintiff’s attorney specifically stated that records from one provider were requested to

be “overinclusive, just to be on the safe-side” then remarked that it was “same thing” with records

from Family Psychiatry, which was not a current provider. (Tr. 41). The ALJ had extensive

discussions with the attorney about requests to the provider, including if the practice was still in

existence or if there was anything returned by the postal service. (Tr. 42). The ALJ reiterated the

record would be open for two additional weeks for Plaintiff’s attorney to submit the records to

allow for the best “longitudinally” picture. (Tr. 43). See Smith v. Saul, No. 18-cv-148F, 2019 WL

2537297, at *6 (W.D.N.Y. June 20, 2019) (“Generally, the ALJ’s duty to develop the record is

satisfied where, as here, the ALJ keeps the record open to receive further evidence after the

administrative hearing but the Plaintiff fails to provide such evidence nor requests the ALJ’s

assistance in obtaining the records.”) citing Jordan v. Comm’r of Soc. Sec., 142 F. App’x 542, 543

(2d Cir. 2005). There was never a request by Plaintiff, at the hearing or in writing, for the ALJ to

obtain the records and Plaintiff did not notify the ALJ after the hearing that there were any

problems obtaining the records.



                                                     9
       Further, Plaintiff’s attorney was also unable to respond to ALJ’s questions about what the

missing records may show. (Tr. 43). At the hearing, and now, Plaintiff is unable to show there is

an evidentiary gap. As cited above, “[W]here there are no obvious gaps in the administrative

record, and where the ALJ already possesses a complete medical history, the ALJ is under no

obligation to seek additional information in advance of rejecting a benefits claim.” Rosa v.

Callahan, 168 F.3d 72, 79 n.5 (2d Cir. 1999). In this case, there was ample evidence regarding the

claimant’s mental health. The ALJ thoroughly discussed the various mental health diagnoses and

treatment, including a consultative examination and records from Dent Neurologic Institute dating

from July 2014 through December 2016. (Tr. 28). The assessed RFC of limiting the Plaintiff to

performing simple, routine tasks; only simple work-related decisions; and inability to have in-

person contact with the general public is supported by those records. There was no obvious gap

that would have required the ALJ to seek additional records, especially in light of the Plaintiff

being unable to state when the treatment was and what the records would show. Lastly, as pointed

out by the Plaintiff in his own brief, mental health treatment was also referenced throughout

Plaintiff’s primary care treatment records. (Dkt. No. 12 at 26). The ALJ satisfied his duty to

develop the record and there were no significant gaps in the record that prevented the RFC from

being based on substantial evidence.



ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 12) is

           DENIED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 14) is

           GRANTED.



                                                   10
Dated: November 27, 2019     J. Gregory Wehrman
       Rochester, New York   HON. J. Gregory Wehrman
                             United States Magistrate Judge




                             11
